DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072754 Mitra et al.
Regarding claim 1, Mitra teaches a laminated glazing (paragraph 0003), comprising 
an inner structural polymer material sheet 2 (paragraph 0038) and 
an outer structural glass sheet 1d (paragraph 0019) with a thickness of 8.1 mm (paragraph 0047) having a breaking stress of 950 MPa (paragraph 0048), and 
on a side of the outer structural glass sheet opposite the inner structural polymer material sheet, an outer nonstructural glass sheet 1a having a thickness of 3 mm or more (paragraph 0027), said outer nonstructural glass sheet defining an exterior face of the laminated glazing and said inner structural polymer material sheet defining an interior face of the laminated glazing, said outer structural glass sheet being the only structural glass sheet of said laminated glazing (figure 2, where “structural glass sheet” is not defined such that any sheet may be termed structural or nonstructural). 

Mitra does not explicitly teach the vehicle or building use or bird strike characteristics. However, the limitation “for a vehicle or a building” and “under the stress characteristics of a bird strike” are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the product is concerned. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 Section II. Therefore, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the vehicle or building use and stress characteristics of a bird strike are only the intended use and therefore is not considered a limitation. 
Regarding claim 2, Mitra teaches that the inner structural polymer material sheet is made of unstretched poly(methyl methacrylate) (PMMA) or of polycarbonate (PC) (paragraph 0038, where Mitra’s silence regarding stretching suggests that the PMMA is not stretched), with a thickness of 3 mm (paragraph 0047). “[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the 
Regarding claim 3, Mitra teaches that the outer structural glass sheet is made of aluminosilicate glass (paragraph 0047).
Regarding claim 4, Mitra teaches that the outer structural glass sheet is chemically reinforced (paragraph 0031).
Regarding claim 5, Mitra teaches that the inner and outer structural sheets are bonded to one another by means of a first adhesive interlayer 4d having a thickness of 1.27 mm (paragraph 0047).
Regarding claim 7, Mitra teaches that the outer nonstructural glass sheet has an aluminosilicate composition (paragraph 0047).
Regarding claim 8, Mitra teaches that the outer nonstructural glass sheet is chemically reinforced (paragraph 0031).
Regarding claim 9, Mitra teaches that the outer nonstructural glass sheet is bonded to the outer structural glass sheet by means of a second adhesive interlayer 4b having a thickness of 0.76 mm (paragraph 0047). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims. Please note that as written, the claim does not exclude additional interposing layers.

Regarding claim 15, Mitra teaches a reinforcing sheet 4c that is inserted between the outer glass and outer structural glass sheets, over a portion at least of a peripheral zone of the laminated glazing (figure 2).
Regarding claim 18, Mitra teaches that the thickness of the first adhesive interlayer is 1.27 mm (paragraph 0047). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 19, Mitra teaches that the thickness of the second adhesive interlayer is 0.76 mm (paragraph 0047). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072754 Mitra et al with evidence from the Huntsman Krystalflex Brochure.
Regarding claim 13, Mitra teaches that the adhesive interlayer is a Krystalflex material (paragraph 0047), but does not teach of what this material is made. The Huntsman Krystalflex .

Claims 10, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072754 Mitra et al as applied to claim 1 above, and further in view of WO 2016/055735 Tondu et al (cited by US 10,582,572).
Regarding claim 10, Mitra teaches the laminated glazing but does not teach heating wires or a heating layer. Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where the face of the outer glass sheet 3 oriented away from the outer structural glass sheet 2 supports an electrically-conductive heating layer 7 (figure 1 and column 1, lines 26-29). 
Please note that "[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the heating layer does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the heating layer of Tondu in the product of Mitra because the heating layer prevents or stops the formation of condensation or frost on the glazing unit and may also stop cold-wall effects being felt (column 1, lines 21-25).
Regarding claim 12, Mitra teaches the laminated glazing but does not teach an assembly structure. Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where the face of the outer nonstructural glass sheet 2 opposite the outer structural glass 3 is flush with an assembly structure for assembling the laminated glazing (frame, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the frame of Tondu in the product of Mitra because the frame provides an indexing point to align the layers of the assembly.
Regarding claim 15, Mitra teaches the laminated glazing but does not teach a reinforcing sheet. Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where a reinforcing sheet 6 that is inserted between the outer glass and outer structural glass sheets, over a portion at least of a peripheral zone of the laminated glazing (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reinforcing sheet of Tondu in the product of Mitra because the reinforcing sheet is an electromagnetic shielding layer that protects the layer underneath from electromagnetic waves that may disrupt signals (column 1, lines 30-43). 
Regarding claim 20, Tondu further teaches that the reinforcing sheet 6 is made of metal (column 3, lines 3-8). 

Response to Arguments
Applicant's arguments filed September 22, 2021, have been fully considered but they are not persuasive.
Applicant argues that Mitra does not teach the limitations of claim 1. However, as discussed above, Mitra reads on the claim. 
Applicant argues that only glass sheet 3 is nonstructural. However, as Applicant has not defined what makes a glass sheet structural or nonstructural, any glass sheet may be termed in . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781